In the United States Court of Federal Claims
                                      No. 21-2230; 21-2231
                                      Filed: January 24, 2022


 JERRY LEONARD,

                     Plaintiff,

 v.

 THE UNITED STATES,

                     Defendant.


Jerry Allen Leonard, Brownwood, TX, pro se.

Geoffrey Martin Long, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, Washington, DC, for Defendant.

                         MEMORANDUM OPINION AND ORDER

TAPP, Judge.

        Plaintiff, Jerry Allen Leonard, appearing pro se, is incarcerated at the Brown County Jail
in Brownwood, Texas. (Case No. 21-2230 (“Leonard I”), Compl. at 1, ECF No. 1). Mr. Leonard
filed two Complaints that set forth claims pertaining to conditions of his confinement at the
county jail, as well as fraud, takings, and abuse of power allegations against numerous local
officials. (Leonard I Compl.; Case No. 21-2231 (“Leonard II”) Compl., ECF No. 1). The Court
consolidated these cases on January 12, 2022. (Leonard I Order Consolidating, ECF No. 7).
Because the Court lacks jurisdiction over claims against local and state officials, it must dismiss
Mr. Leonard’s Complaint for lack of subject-matter jurisdiction under RCFC 12(h)(3).

        Mr. Leonard alleges that (1) county jail officials have “open[ed] and read[]” his “legal
mail and material” without his consent; (2) he is being retaliated against for “declining a court
appointed counsel,”; and (3) he is being denied “any and all access to the law library.” (Leonard
I Compl. at 1–4). Mr. Leonard alleges that this treatment and the “substandard conditions” at the
county jail violate 18 U.S.C. § 1702 (Obstruction of Correspondence) and 18 U.S.C. § 241
(Conspiracy Against Rights). (Id.). In his second set of claims, Mr. Leonard asks the Court to
establish his ownership to properties and assets that he alleges were owned by his father and
were improperly seized by various local and state officials. (Leonard II Compl. 1–6).

       Whether a court has jurisdiction is a threshold matter in every case. See Steel Co. v.
Citizens for a Better Env’t, 523 U.S. 83, 94–95 (1998). In determining jurisdiction, the Court
accepts as true all undisputed factual assertions in the Complaint and draws all reasonable
inference in favor of the plaintiff. Trusted Integration, Inc. v. United States, 659 F.3d 1159, 1163
(Fed. Cir. 2011). If the Court finds at any time that it lacks subject-matter jurisdiction, the court
must dismiss the action. RCFC 12(h)(3). The Court of Federal Claims only possesses jurisdiction
over alleged violations that mandate payment of money damages by the Federal Government.
The Tucker Act, the primary statute setting the Court’s jurisdiction, limits the Court’s
jurisdiction to claims (1) founded on an express or implied contract with the United States; (2)
seeking a refund for a payment made to the government; and (3) arising from federal
constitutional, statutory, or regulatory law mandating payment of money damages by the United
States government. 28 U.S.C. § 1491(a)(1).

         Pro se plaintiffs are “not expected to frame issues with the precision” of other parties
represented by counsel. Roche v. U.S. Postal Serv., 828 F.2d 1555, 1558 (Fed. Cir. 1987).
Therefore, pro se plaintiffs’ complaints are construed liberally. Haines v. Kerner, 404 U.S. 519,
520 (1972). However, there is “no duty on the part of the trial court to create a claim which [the
plaintiff] has not spelled out in his pleading.” Lengen v. United States, 100 Fed. Cl. 317, 328
(2011). In reviewing pro se claims, the Court may excuse ambiguities, but not defects. Colbert v.
United States, 617 F. App’x 981, 983 (Fed. Cir. 2015); McNutt v. Gen. Motors Acceptance Corp.
of Ind., 298 U.S. 178, 189 (1936) (finding that pro se status does not relieve plaintiffs of the
obligation to demonstrate jurisdiction by a preponderance of the evidence).

        Allegations aimed at local and state officials are beyond the Court’s jurisdiction. 28
U.S.C. § 1491(a)(1); Stephenson v. United States, 58 Fed. Cl. 186, 190 (2003). The only proper
defendant in the Court of Federal Claims is the United States. May Co. v. United States, 38 Fed.
Cl. 414, 416 (1997). It does not suffice that a plaintiff’s complaint names the United States as the
defendant pursuant to RCFC 10(a); the allegations in the Complaint must also directly implicate
the Federal Government. Id.; see also United States v. Sherwood, 312 U.S. 584, 588 (1941) (“if
the relief sought is against others than the United States the suit as to them must be ignored as
beyond the jurisdiction of the court.”).

        Mr. Leonard’s Complaints only allege wrongdoings by local law enforcement, state
officials, and private parties. Mr. Leonard’s claims pertaining to his imprisonment conditions are
asserted against named local prison officials at the Brown County jail, local officials at the
Brownwood Law Enforcement Center, and the Sheriff of Brown County, Texas. (Leonard I
Compl. at 4). Likewise, Mr. Leonard’s claims pertaining to unlawful seizure of property only
implicate the former sheriff of Brown County and other local law enforcement officials. (See
Leonard II Compl. at 2–3). Since Mr. Leonard’s allegations regarding “abuse of authority”
within “the local law enforcement” do not implicate the Federal Government, the Court lacks
jurisdiction to provide Mr. Leonard with the relief he seeks.1 (Leonard II Compl. at 4); see
Anderson v. United States, 117 Fed. Cl. 330 (2014) (The Court does not have jurisdiction over
“any claims alleged against states, localities, state and local government entities, or state and
local government officials and employees”); Treviño v. United States, 557 Fed. App’x. 995, 998




1
  Because it is unnecessary given the holding herein, the Court does not address the substance of
Mr. Leonard’s claims alleging tort theories, access to justice, violation of criminal statutes, or
takings claims arising during his childhood.

                                                 2
(Fed. Cir. 2014) (dismissing claims against state prison officials for lack of subject-matter
jurisdiction).

        For the stated reason, Mr. Leonard’s Complaints are DISMISSED for lack of subject-
matter jurisdiction pursuant to RCFC 12(h)(3). The Clerk shall enter judgment accordingly.

       IT IS SO ORDERED.

                                                                     s/  David A. Tapp
                                                                     DAVID A. TAPP, Judge




                                                 3